Opinion issued August 25, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00449-CV
                            ———————————
                    NESTOR BILFREDO MENA, Appellant
                                         V.
                         DYCK-O’NEAL INC., Appellee



                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-67958


                          MEMORANDUM OPINION

      Appellant, Nestor Bilfredo Mena, has filed a motion for dismissal of his

appeal, stating that the parties have settled.    See TEX. R. APP. P. 42.1(a)(1).

Although the motion does not contain a certificate of conference, it has a certificate

of service on the appellee and more than ten days have passed with no response
filed. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice

of appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Brown.




                                         2